UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

CHRISTINA M.,

                              Plaintiff,

       v.                                                    3:18-CV-0332
                                                             (CFH)
ANDREW M. SAUL, 1
Commissioner of Social Security

                      Defendant.
____________________________________

APPEARANCES:                                          OF COUNSEL:

LACHMAN & GORTON                                      PETER A. GORTON, ESQ.
Attorneys for Plaintiff
P.O. Box 89
1500 East Main Street
Endicott, New York 13761-0089

U.S. SOCIAL SECURITY ADMIN.                           DANIEL STICE TARABELLI, ESQ.
OFFICE OF REG’L GEN. COUNSEL
REGION II
Attorneys for Defendant
26 Federal Plaza - Room 3904
New York, New York 10278

CHRISTIAN F. HUMMEL
United States Magistrate Judge

                           MEMORANDUM-DECISION & ORDER

       Currently before the Court, in this Social Security action filed by Christina M.

(“Plaintiff”) against the Commissioner of Social Security (“Defendant” or “the

Commissioner”) pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3), are Plaintiff’s motion

for judgment on the pleadings and Defendant’s motion for judgment on the pleadings.


1        Andrew M. Saul became the Commissioner of Social Security on June 17, 2019. The Clerk of
Court is respectfully directed to amend the caption.
(Dkt. Nos. 9 and 11.) For the reasons set forth below, Plaintiff’s motion for judgment on

the pleadings is denied and Defendant’s motion for judgment on the pleadings is

granted.

                                I.        RELEVANT BACKGROUND

                                     A.      Factual Background

        Plaintiff was born in 1983, making her 30 years old at the application date and 33

years old at the ALJ’s decision. Plaintiff reported completing the eighth grade with

special education services and an unsuccessful attempt to obtain her GED. Plaintiff has

no past relevant work. At the initial level, Plaintiff alleged disability due to panic

disorder, anxiety, depression, and obsessive-compulsive disorder.

                                     B.       Procedural History

        Plaintiff applied for Supplemental Security Income on November 6, 2014, initially

alleging an onset date of January 2, 2009. Plaintiff subsequently amended her alleged

onset date to her applicate date. (T. 43-44, 77, 90.) 2 Plaintiff’s application was initially

denied on February 25, 2015, after which she timely requested a hearing before an

Administrative Law Judge (“ALJ”). Plaintiff appeared at a hearing before ALJ Shawn

Bozarth on March 20, 2017. (T. 30-69.) On April 20, 2017, the ALJ issued a written

decision finding Plaintiff was not disabled under the Social Security Act. (T. 6-26.) On

February 6, 2018, the Appeals Council denied Plaintiff’s request for review, making the

ALJ’s decision the final decision of the Commissioner. (T. 70-76.)



2
        The Administrative Transcript is found at Dkt. No. 8. Citations to the Administrative Transcript will
be referenced as “T.” and the Bates-stamped page numbers as set forth therein will be used rather than
the page numbers assigned by the Court’s CM/ECF electronic filing system.
                                                     2
                                 C.           The ALJ’s Decision

       First, the ALJ found that Plaintiff has not engaged in substantial activity since

November 6, 2014, the application date. (T. 11.) Second, the ALJ found that Plaintiff’s

opioid dependence, anxiety disorders, personality disorder, post-traumatic stress

disorder (“PTSD”), depressive disorder, learning disorder, and obesity are severe

impairments. (Id.) Third, the ALJ found that Plaintiff does not have an impairment or

combination of impairments that meets or medically equals the severity of one of the

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id. at 12-14.)

Specifically, the ALJ considered Listings 12.04 (depressive, bipolar and related

disorders), 12.06 (anxiety and obsessive-compulsive disorders), 12.08 (personality and

impulse-control disorders), 12.11 (neurodevelopmental disorders), and 12.15 (trauma-

and stressor-related disorders). (Id.) Fourth, the ALJ found that Plaintiff has the

residual functional capacity (“RFC”) to perform light work except she “should work in a

low stress job defined as occasional changes in the work routine, a goal oriented, rather

than production pace job, occasional decision-making and occasional judgment

required.” (Id. at 14.) Fifth, the ALJ found that Plaintiff has no past relevant work. (Id.

at 20.) Sixth, the ALJ found that Plaintiff can perform other jobs existing in significant

numbers in the national economy. (Id. at 20-21.) Therefore, the ALJ concluded that

Plaintiff is not disabled. (Id. at 21)

                                         D.      Arguments

                1.     Plaintiff’s Motion for Judgment on the Pleadings


                                                   3
       Plaintiff argues that the ALJ’s RFC determination is not supported by substantial

evidence because (1) the ALJ failed to include any limitations in work pace and/or

attendance, interacting with the general public, accepting instructions, or responding

appropriately to criticism from supervisors, despite undisputed medical opinions that

Plaintiff has moderate or greater limitations in those areas of functioning; (2) the ALJ

improperly gave great weight to the opinion of non-examining state Agency consultant

S. Juriga, Ph.D.; (3) the ALJ erred in giving only partial weight to the opinion of

consultative examiner Amanda Slowik, Psy.D.; (4) the ALJ improperly accounted for

Plaintiff’s limitations to memory and attention/concentration; and (5) the ALJ made

factual conclusions unsupported by substantial evidence. (Dkt. No. 9, at 10-22 [Pl.’s

Mem. of Law].) Specifically, Plaintiff argues the ALJ improperly substituted his opinion

for the undisputed medical opinions on the issues of work pace and attendance. (Id. at

10-12.) Plaintiff also argues the ALJ improperly substituted “his lay opinion as to what

he believes would be a proper course of treatment for that of a competent medical

opinion” and substituted “what a person without any psychiatric impairments might

appropriately do[,]” failing to consider any potential reasons why Plaintiff may not have

sought other or additional treatment. (Id. at 21-22.)

       Plaintiff next argues that the Step Five determination is not supported by

substantial evidence because the ALJ’s RFC determination did not account for the full

extent of Plaintiff’s limitations (including those related to work pace, absenteeism,

memory, and attention/concentration) and was not supported by substantial evidence.

(Id. at 22.)


                                              4
              2.     Defendant’s Motion for Judgment on the Pleadings

       First, Defendant argues that Plaintiff has not demonstrated the ALJ’s RFC

determination is unsupported by substantial evidence and that the ALJ properly

weighed the opinions of Dr. Juriga, Dr. Slowik, and counselor Sherry Thompson-Hill,

LCSW. ((Dkt. No. 11, at 3-11 [Def.’s Mem. of Law].) Defendant also argues that these

three opinions did not warrant greater restrictions in work pace or attendance than those

already included in the RFC finding. (Id. at 12-13.)

       Second, Defendant argues that the RFC finding adequately accounted for

Plaintiff’s memory and attention/concentration limitations and that Plaintiff has not

shown how the record in this case justified greater limitations. (Id. at 13-14.)

       Third, Defendant argues that the ALJ properly relied on Plaintiff’s failure to

pursue treatment. (Id. at 14-16.) Defendant also argues that, “even if the ALJ erred by

relying on Plaintiff’s lack of mental health treatment, he still reviewed the entire record

and provided a variety of other reasons for questioning the severity of Plaintiff’s alleged

symptoms[,]” rendering any error harmless. (Id. at 15-16.)

                                         3.       Plaintiff’s Reply

       On reply, Plaintiff sets forth largely the same arguments as presented in her brief.

(Dkt. No. 12, Attach. 1, at 2-4 [Pl.’s Reply Mem. of Law].) First, Plaintiff reasserts her

argument that the ALJ improperly substituted his judgment on the issues of work pace

and attendance and failed to account for time off-task and absenteeism in the RFC. (Id.

at 2-3.) Second, Plaintiff argues the ALJ erred by relying on Dr. Juriga’s opinion and

struggled to explain how Dr. Juriga articulated the basis for her opinion. (Id. at 3.)


                                              5
Plaintiff also reasserts that “the opinions of non-examiners are of little value, particularly

in the context of ascertaining limitations caused by psychiatric issues.” (Id.) Finally,

Plaintiff again argues that the RFC does not properly account for her limitations to

memory and attention/concentration and that “the ALJ failed to properly account for

limitations to memory, attention, and concentration by limiting her to low stress work.”

(Id. at 4.)



                               II.    LEGAL STANDARDS

                                A.     Standard of Review

        A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health &

Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if the correct legal standards were not applied, or it

was not supported by substantial evidence. See Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987) (“Where there is a reasonable basis for doubt whether the ALJ applied

correct legal principles, application of the substantial evidence standard to uphold a

finding of no disability creates an unacceptable risk that a claimant will be deprived of

the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that amounts to

“more than a mere scintilla,” and has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.


                                              6
Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where evidence is deemed

susceptible to more than one rational interpretation, the Commissioner’s conclusion

must be upheld. Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If

supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the

court’s independent analysis of the evidence may differ from the [Commissioner’s].”

Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court

must afford the Commissioner’s determination considerable deference, and may not

substitute “its own judgment for that of the [Commissioner], even if it might justifiably

have reached a different result upon a de novo review.” Valente v. Sec’y of Health &

Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

                              B.       Sequential Evaluation

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. 20 C.F.R. §§

404.1520, 416.920. The Supreme Court has recognized the validity of this sequential

evaluation process. Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987).

The five-step process is as follows:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity. If he is not,

                                              7
               the [Commissioner] next considers whether the claimant has
               a “severe impairment” which significantly limits his physical or
               mental ability to do basic work activities. If the claimant
               suffers such an impairment, the third inquiry is whether, based
               solely on medical evidence, the claimant has an impairment
               which is listed in Appendix 1 of the regulations. If the claimant
               has such an impairment, the [Commissioner] will consider him
               disabled without considering vocational factors such as age,
               education, and work experience; the [Commissioner]
               presumes that a claimant who is afflicted with a “listed”
               impairment is unable to perform substantial gainful activity.
               Assuming the claimant does not have a listed impairment, the
               fourth inquiry is whether, despite the claimant’s severe
               impairment, he has the residual functional capacity to perform
               his past work. Finally, if the claimant is unable to perform his
               past work, the [Commissioner] then determines whether there
               is other work which the claimant could perform. Under the
               cases previously discussed, the claimant bears the burden of
               the proof as to the first four steps, while the [Commissioner]
               must prove the final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758

F.3d 146, 150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can

be made, the SSA will not review the claim further.” Barnhart v. Thompson, 540 U.S.

20, 24 (2003).

                                     III.    ANALYSIS

          A.      Whether Substantial Evidence Supports the ALJ’s Analysis and
                 Findings Regarding the Opinion Evidence, Plaintiff’s RFC, and the
                               Evaluation of Plaintiff’s Symptoms

       RFC is defined as “‘what an individual can still do despite his or her limitations . .

. Ordinarily, RFC is the individual’s maximum remaining ability to do sustained work

activities in an ordinary work setting on a regular and continuing basis.’” Pardee v.

Astrue, 631 F. Supp. 2d 200, 210 (N.D.N.Y. 2009) (quoting Melville v. Apfel, 198 F.3d

45, 52 (2d Cir. 1999)). “In making a residual functional capacity determination, the ALJ

                                              8
must consider a claimant’s physical abilities, mental abilities, symptomology, including

pain and other limitations which could interfere with work activities on a regular and

continuing basis.” Pardee, 631 F. Supp. 2d at 210 (citing 20 C.F.R. § 404.1545(a)).

“Ultimately, ‘[a]ny impairment-related limitations created by an individual’s response to

demands of work . . . must be reflected in the RFC assessment.’” Hendrickson v.

Astrue, 11-CV-0927, 2012 WL 7784156, at *3 (N.D.N.Y. Dec. 11, 2012) (quoting Social

Security Ruling (“SSR”) 85-15, 1985 WL 56857, at *8)). The RFC determination “must

be set forth with sufficient specificity to enable [the Court] to decide whether the

determination is supported by substantial evidence.” Ferraris v. Heckler, 728 F.2d 582,

587 (2d Cir. 1984).

       The regulatory factors for considering opinions from non-treating medical sources

are the same as those for assessing treating sources, but consideration of whether the

source examined the claimant replaces the consideration of the treatment relationship

between the source and the claimant. 20 C.F.R. §§ 416.927(c)(1)-(6). The regulations

also require that the ALJ “‘explain in the decision the weight given to the opinions of a

State agency medical or psychological consultant or other program physician or

psychologist.’” Campbell v. Astrue, 713 F. Supp. 2d 129, 140 (N.D.N.Y. 2010) (quoting

20 C.F.R. § 416.927(e)(2)(ii); SSR 96-6p, 1996 WL 374180, at *2 (July 2, 1996)).

       In evaluating a plaintiff’s RFC for work in the national economy, the ALJ must

take the plaintiff’s reports of pain and other symptoms into account. Genier v. Astrue,

606 F.3d 46, 49 (2d Cir. 2010). The ALJ must “‘carefully consider’” all of the evidence

claimants present regarding their symptoms, including their “daily activities” and the


                                              9
“location, duration, frequency, and intensity of [their] pain or other symptoms.” Del

Carmen Fernandez v. Berryhill, 18-CV-326, 2019 WL 667743, at *9 (S.D.N.Y. Feb. 19,

2019) (citing 20 C.F.R. § 404.1529(c)(3); SSR 16-3p)). SSR 16-3p indicates that the

evaluation of symptoms is a two-step process. 3 2017 WL 5180304, at *2. The Social

Security Administration (“SSA”) “will first consider whether there is an underlying

medically determinable physical or mental impairment(s) that could reasonably be

expected to produce an individual’s symptoms.” Id. at *3. “[O]nce an underlying

physical or mental impairment(s) that could reasonably be expected to produce an

individual's symptoms is established, [SSA will then] evaluate the intensity and

persistence of those symptoms to determine the extent to which the symptoms limit an

individual's ability to perform work-related activities . . .” Id. If SSA cannot make a

disability determination or decision that is fully favorable based solely on objective

medical evidence, it will “carefully consider other evidence in the record in reaching a

conclusion about the intensity, persistence, and limiting effects of an individual’s

symptoms.” Id. at *6.

        In evaluating the intensity, persistence, and limiting effects of an individual’s

symptoms, factors to be considered include: (1) claimant’s daily activities; (2) location,

duration, frequency, and intensity of claimant’s symptoms; (3) precipitating and

aggravating factors; (4) type, dosage, effectiveness, and side effects of any medication



3
        The Court notes that the standard for evaluating subjective symptoms has not changed in the
Social Security Regulations. Rather, use of the term “credibility” has been eliminated, and SSR 16-3p
makes it clear that the subjective symptom evaluation is not an evaluation of the claimant’s character.
2017 WL 5180304.

                                                    10
taken to relieve symptoms; (5) other treatment received to relieve symptoms; (6) any

measures taken by the claimant to relieve symptoms; and (7) any other factors

concerning claimant’s functional limitations and restrictions due to symptoms. 20 C.F.R.

§ 416.929(c)(3); SSR 16-3p, 2017 WL 5180304, at *7-8.

                      1. The ALJ’s Analysis of the Evidence

       In considering Plaintiff’s RFC, the ALJ found that she can perform light work in a

low-stress job “defined as occasional changes in the work routine, a goal oriented,

rather than production pace job, occasional decision-making and occasional judgment

required.” (T. 14.) The ALJ indicated the RFC was supported by Dr. Juriga’s opinion,

Dr. Slowik’s opinion in part, Plaintiff’s minimal mental health treatment, and the clinical

findings during mental status examinations by the consultative examiner and Plaintiff’s

providers. (T. 20.)

       In considering Plaintiff’s impairments, the ALJ found she has mild limitations in

understanding, remembering or applying information, no limitations in interacting with

others, and moderate limitations in concentrating persisting or maintaining pace and

adapting or managing oneself. (T. 12-13.) At the initial determination level in February

2015, non-examining consultant Dr. Juriga opined that Plaintiff had moderate restriction

of activities of daily living, moderate difficulties in maintaining social functioning and

concentration, persistence or pace, and no repeated episodes of decompensation of

extended duration. (T. 84-89.) Dr. Juriga also indicated that Plaintiff has anxiety and

would have limitation in accepting criticism easily and may have limitation in dealing

with stress appropriately, but ultimately concluded she was capable of sustaining


                                              11
simple, unskilled work. (T. 87-88, 346-48.) In his decision, the ALJ indicated that Dr.

Juriga’s opinion supported the ALJ’s findings regarding Plaintiff’s limitations in the four

broad areas of mental functioning and afforded this opinion “great weight in determining

[Plaintiff’s RFC] because it is a medical opinion and is based on Dr. Juriga’s review of

the evidence and knowledge of the disability programs.” (T. 13-14, 18-19.) The ALJ

also noted that the opinion was “supported by the clinical findings during the

consultative examination and during subsequent mental status examinations by

[Plaintiff’s] providers.” (T. 19.)

       In considering Plaintiff’s RFC and evaluating her symptoms, the ALJ found

Plaintiff’s “statements concerning the intensity, persistence and limiting effects of these

symptoms are not entirely consistent with the medical and other evidence in the record.”

(T. 15.) The ALJ indicated that the “clinical findings during the consultative examination

do not support [her] allegations regarding the severity of her impairments[,]” noting that,

during the examination, she was cooperative and well-groomed with adequate social

skills, normal posture, appropriate eye contact, adequate expressive and receptive

language skills, depressed and anxious affect, dysthymic mood, normal and goal

directed thought process, impaired attention and concentration, impaired recent and

remote memory skills due to emotional distress, below average cognitive functioning, a

somewhat limited fund of information, and fair insight and judgment. (T. 16-17, 341-42.)

The ALJ concluded that these findings suggested that Plaintiff has no limitations in her

ability to interact with others but some limitations in her ability to understand and




                                             12
remember instructions, maintain attention and concentration, and deal with stress. (T.

17.)

       The ALJ stated that, “[o]ne would expect that an individual with these alleged

symptoms would seek treatment[,]” noting Plaintiff told the consultative examiner she

had never been hospitalized for psychiatric treatment and she had only attended one

mental health appointment at the time of the consultative examination. (T. 15, 339, 350-

54.) The ALJ also indicated that the “evidence of record does not support [Plaintiff’s]

allegations regarding the severity and frequency of her panic attacks and agoraphobia.”

(T. 17, 369, 374, 377, 401, 404, 452.)

       The ALJ noted that Plaintiff’s report of activities of daily living including dressing,

bathing, grooming, cooking, cleaning, and doing laundry, but acknowledged Plaintiff’s

reports that she is unable to shop independently; is afraid to drive; does not use public

transportation; does not handle her money; and has difficulty connecting with family

members, attending events, and receiving guests in her home “due to her alleged

anxiety.” (T. 17, 343.) The ALJ also noted Plaintiff’s “history of substance abuse and

her records suggest that her anxiety symptoms were caused by or exacerbated by her

addiction.” (T. 16, 368-495.) The ALJ stated that Plaintiff’s “provider noted that [she]

often does not take her psychiatric medications and provides various excuses, including

not [being] able to get the prescription from the pharmacy due to transportation

issues[,]” but her provider also noted “[she] has no problems getting to the pharmacy to

pick up her oxycodone.” (T. 17, 406.) The ALJ concluded that Plaintiff’s “lack of




                                              13
ongoing mental health treatment and poor compliance with prescribed psychiatric

medications, suggest that her symptoms are not as severe as she alleges.” (T. 17-18.)

       In February 2015, consultative examiner Dr. Slowik diagnosed a specific learning

disorder, panic disorder, PTSD, and recurrent major depressive disorder and opined

that Plaintiff had mild limitations in the ability to follow and understand simple directions

and instructions, perform simple tasks independently, maintain attention and

concentration, and learn new tasks; moderate limitations in the ability to perform

complex tasks independently and make appropriate decisions; and marked limitations in

the ability to maintain a regular schedule, relate adequately with others, and

appropriately deal with stress. (T. 343-44.) Dr. Slowik indicated that Plaintiff’s

difficulties were caused by learning difficulties, depression, and anxiety, and that the

results of the evaluation appeared to be consistent with psychiatric and learning

problems which might significantly interfere with Plaintiff’s daily ability to function. (T.

344.) The ALJ afforded partial weight to Dr. Slowik’s opinion only to the extent that it

was supported by her findings upon examining Plaintiff. (T. 18.) The ALJ noted that the

examination findings demonstrated Plaintiff “would have some problems maintaining

attention and concentration and dealing with stress in the workplace, but not to the

degree Dr. Slowik’s opinion suggests,” and stated that the “remainder of Dr. Slowik’s

opinion was given some weight in determining [Plaintiff’s] residual functional capacity.”

(T. 18.)

       In February 2017, Plaintiff’s counselor Ms. Thompson-Hill completed a medical

source statement noting a diagnosis of agoraphobia with panic disorder and indicating


                                              14
Plaintiff would be off-task more than 33 percent of the day and absent three or more

days per month. (T. 496.) Ms. Thompson-Hill opined that Plaintiff has marked

limitations in concentration, persistence, and interacting with others, and extreme

limitations with stress. (T. 497.) She indicated that her opinion covered the time period

between February 2014 and February 2017. (T. 496.) The ALJ afforded this opinion no

evidentiary weight, noting that there was “no documentation in the medical records that

[Plaintiff] was ever seen by this provider” and there were no records from this provider.

(T. 19.) The ALJ also noted that Ms. Thompson-Hill did not cite to any objective clinical

findings, but recited Plaintiff’s subjective complaints. (Id.)

                      2. The Court’s Analysis

       Plaintiff argues that the ALJ’s RFC determination is not supported by substantial

evidence for various reasons. (Dkt. No. 9, at 10-22 [Pl.’s Mem. of Law]; Dkt. No. 12,

Attach. 1, at 2-4 [Pl.’s Reply Mem. of Law].) The Court finds these arguments

unpersuasive. First, although Plaintiff maintains that undisputed medical opinion

established that she has moderate or greater limitations in work pace and/or

attendance, interacting with the general public, accepting instructions, and responding

appropriately to criticism from supervisors, the Court’s review of the ALJ’s decision and

of the record does not support these arguments. The ALJ’s decision indicates that she

fully reviewed and discussed the evidence before him in reaching Plaintiff’s RFC,

implicitly indicating greater limitations in these areas were not warranted by that

evidence. (T. 11-20.) Further, as detailed above, in weighing the opinion evidence, the

ALJ provided enough reasoning for affording less weight to the greater limitations


                                              15
opined by Dr. Slowik and Ms. Thompson-Hill, and instead afforded greater weight to Dr.

Juriga’s non-examining opinion. (T. 18-20.) The ALJ adequately explained how the

overall record did not support Plaintiff’s alleged symptoms. (T. 15-19.)

       It is within the ALJ’s purview to resolve any material conflicts in the evidence and

various opinions of record. See Bliss v. Colvin, 13-CV-1086, 2015 WL 457643, at *7

(N.D.N.Y. Feb. 3, 2015) (“It is the ALJ’s sole responsibility to weigh all medical evidence

and resolve material conflicts where sufficient evidence provides for such.”); accord

Petell v. Comm’r of Soc. Sec., 12-CV-1596, 2014 WL 1123477, at *10 (N.D.N.Y. Mar.

21, 2014). This Court will not now reweigh the evidence that was before the ALJ. See

Lewis v. Colvin, 122 F. Supp. 3d 1, 7 (N.D.N.Y. 2015) (noting that it is not the role of a

court to “re-weigh evidence” because “a reviewing court ‘defers to the Commissioner’s

resolution of conflicting evidence’” where that resolution is supported by substantial

evidence) (quoting Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012);

citing Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507 (2d Cir. 2009)); Vincent v.

Shalala, 830 F. Supp. 126, 133 (N.D.N.Y. 1993) (“[I]t is not the function of the reviewing

court to reweigh the evidence.”) (citing Carroll v. Sec’y of Health and Human Servs.,

705 F.2d 638, 642 (2d Cir. 1983)).

       It is also within the ALJ’s purview to rely on the opinion of a non-examining state

Agency consultant such as Dr. Juriga who, as the ALJ indicated, reviewed the evidence

and had knowledge of the disability programs. (T. 19.) See Frey ex rel. A.O. v. Astrue,

485 F. App’x 484, 487 (2d Cir. 2012) (summary order) (“The report of a State agency

medical consultant constitutes expert opinion evidence which can be given weight if


                                             16
supported by medical evidence in the record.”); Little v. Colvin, 14-CV-0063, 2015 WL

1399586, at *9 (N.D.N.Y. Mar. 26, 2015) (“State agency physicians are qualified as

experts in the evaluation of medical issues in disability claims. As such, their opinions

may constitute substantial evidence if they are consistent with the record as a whole.”)

(internal quotation marks omitted). Although Plaintiff asserts that the opinions of such

non-examining consultants “are of little value,” the ALJ was entitled to review the

evidence before him and resolve the conflicts therein in order to draw conclusions on

Plaintiff’s RFC which are supported by the overall record. (Dkt. No. 12, Attach. 1, at 3

[Pl.’s Reply Mem. of Law].)

       Second, the Court’s review of the record and the ALJ’s decision does not find

support for Plaintiff’s arguments that the ALJ made unsupported factual conclusions or

improperly substituted his opinion on issues related to limitations in work

pace/attendance and Plaintiff’s course of treatment. (Dkt. No. 9, at 10-22 [Pl.’s Mem. of

Law]; (Dkt. No. 12, Attach. 1, at 2-4 [Pl.’s Reply Mem. of Law].) There is a difference

between analyzing medical records to determine what the weight of the evidence

supports and interpreting raw medical data that would require the expertise of a

physician or other trained medical source; the ALJ is precluded only from the latter. See

Hanson v. Comm’r of Soc. Sec., 15-CV-0150, 2016 WL 3960486, at *9 (N.D.N.Y. June

29, 2016), Report and Recommendations adopted by 2016 WL 3951150 (N.D.N.Y. July

20, 2016)) (noting that, although it is impermissible for an ALJ to interpret “raw medical

data” and substitute his own opinion for that of a medical source, it is within the ALJ’s

power to resolve conflicts in the medical record). Further, the ALJ’s analysis makes


                                            17
clear that he did not discount Plaintiff’s claims of disabling symptoms simply because

she seemingly failed to seek mental health treatment, but also because neither her

activities of daily living nor clinical findings from her other treatment records were in line

with those claims. (T. 15-19.) As summarized above, the ALJ provided a sufficiently

detailed analysis and reasons for the conclusions he reached in determining Plaintiff’s

RFC and evaluating her symptoms. Thus, the ALJ’s analysis of the evidence as well as

the resulting RFC are supported by substantial evidence.

        B.     Whether Substantial Evidence Supports the ALJ’s Step Five Finding

       Although the claimant has the general burden to prove that he or she has a

disability under the definitions of the Social Security Act, the burden shifts to the

Commissioner at Step Five “‘to show there is other work that [the claimant] can

perform.’” McIntyre, 758 F.3d at 150 (quoting Brault v. Soc. Sec. Admin., 683 F.3d 443,

445 (2d Cir. 2012)). “An ALJ may rely on a vocational expert’s testimony regarding a

hypothetical [question] as long as ‘there is substantial record evidence to support the

assumption[s] upon which the vocational expert based his opinion’ [and]. . . [the

hypothetical question] accurately reflect[s] the limitations and capabilities of the claimant

involved.” McIntyre, 758 F.3d at 151 (quoting Dumas v. Schweiker, 712 F.2d 1545,

1553-54 (2d Cir. 1983); citing Aubeuf v. Schweiker, 649 F.2d 107, 114 (2d Cir. 1981)).

“If a hypothetical question does not include all of a claimant’s impairments, limitations,

and restrictions, or is otherwise inadequate, a vocational expert’s response cannot

constitute substantial evidence to support a conclusion of no disability.” Pardee, 631 F.




                                              18
Supp. 2d at 211 (citing Melligan v. Chater, 94-CV-0944, 1996 WL 1015417, at *8

(W.D.N.Y. Nov. 14, 1996)).

       After determining the RFC, the ALJ found that Plaintiff has no past relevant work

and that she can perform other jobs existing in significant numbers in the national

economy, based on VE testimony. (T. 20-21, 65-66.) Plaintiff argues that the Step Five

determination is not supported by substantial evidence because the ALJ’s RFC

determination did not account for the full extent of Plaintiff’s limitations (including those

related to work pace, absenteeism, memory, and attention/concentration) and was not

supported by substantial evidence. (Dkt. No. 9, at 22 [Pl.’s Mem. of Law].) The Court

finds this argument unpersuasive. As discussed in Section III.A. of this Decision and

Order, the Court finds that the ALJ’s analysis regarding the evidence and the resulting

RFC are supported by substantial evidence. The ALJ’s decision includes adequate

explanation for his findings on Plaintiff’s alleged limitations and Plaintiff has not

established further limitations than those included in the RFC. Thus, the Court finds

that the ALJ did not err in relying on the VE testimony which was in response to a

question reflecting the ALJ’s RFC determination. (T. 14, 65-66.) Remand is therefore

not required on this basis.



                                          IV. Conclusion

       WHEREFORE, for the reasons set forth herein, it is hereby

       ORDERED, that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 9) is

DENIED; and it is further


                                              19
      ORDERED, that Defendant’s motion for judgment on the pleadings (Dkt. No. 11)

is GRANTED; and it is further

      ORDERED, that Defendant’s decision denying Plaintiff disability benefits is

AFFIRMED, and it is further

      ORDERED, that Plaintiff’s Complaint is DISMISSED.

             IT IS SO ORDERED.

      Dated: July 24, 2019
      Albany, New York




                                          20
